UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-34817 COLONIAL FINANCIAL SERVICES, INC. (Exact name of registrant as specified in its charter) Maryland 27-2451496 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2745 S. Delsea Drive Vineland, New Jersey (Address of principal executive offices) (Zip code) (856) 205-0058 (Registrant’s telephone number including area code) N/A (Former name, former address, and former fiscal year, if changed since last report) Indicate by check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files).o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: As of November 12, 2010, 4,188,468 shares of common stock, par value $0.01 per share TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION Item 1 Consolidated Statements of Financial Condition (Unaudited) 2 Consolidated Statements of Income (Unaudited) 3 Consolidated Statements of Stockholders’ Equity (Unaudited) 4 Consolidated Statements of Cash Flows (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2 Management’s Discussion and Analysis of Financial Condition And Results of Operations 24 Item 3 Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 35 PART II OTHER INFORMATION Item 1 Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3 Defaults Upon Senior Securities 37 Item 4 Removed and Reserved 37 Item 5 Other Information 37 Item 6 Exhibits 38 Signatures 39 1 PART IFINANCIAL INFORMATION Item 1.Financial Statements Colonial Financial Services, Inc. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) September 30, December 31, (Dollars in thousands, except share and per share data) Assets Cash and amounts due from banks $ $ Investment securities available for sale Investment securities held to maturity (fair value at September 30, 2010 - $38,560; at December 31, 2009 - $41,395) Loans receivable, net of allowance for loan losses of $2,806 at September 30, 2010 and $2,606 at December 31, 2009 Loans available for sale - Real estate owned - Federal Home Loan Bank stock, at cost Office properties and equipment, net Bank-owned life insurance Accrued interest receivable Other assets Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Federal Home Loan Bank short-term borrowings - Federal Home Loan Bank long-term borrowings Advances from borrowers for taxes and insurance Accrued interest payable and other liabilities Total Liabilities Commitments and Contingencies Stockholders’ Equity Preferred stock, $0.01 par value; authorized 50,000,000 shares in 2010 and 1,000,000 in 2009; none issued - - Common stock, $0.01 par value in 2010 and $0.10 par value in 2009; authorized 100,000,000 shares in 2010 and 10,000,000 shares in 2009; issued 4,173,444 shares in 2010 and 4,521,696 shares in 2009; outstanding 4,173,444 shares at September 30, 2010 and 4,440,246 shares at December 31, 2009 42 Additional paid-in capital Unearned shares held by Employee Stock Ownership Plan (“ESOP”) ) ) Treasury stock, at cost, 134,625 shares at December 31, 2009 - ) Retained earnings Accumulated other comprehensive income Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to unaudited consolidated financial statements. 2 Colonial Financial Services, Inc. CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, (Dollars in thousands, except per share data) Interest Income Loans, including fees $ Mortgage-backed securities Investment securities: Taxable Investment securities: Tax-exempt Total Interest Income Interest Expense Deposits Borrowings 97 Total Interest Expense Net Interest Income Provision for Loan Losses 29 Net Interest Income after Provision for Loan Losses Non-Interest Income Fees and service charges Gain on sale of loans 46 7 56 Impairment charge on investment securities ) Portion of loss recognized in other comprehensiveincome (before taxes) - Net impairment losses recognized in earnings ) Net gain on sales and calls of investment securities 30 10 50 Earnings on life insurance 26 26 78 78 Other 2 - 3 3 Total Non-Interest Income ) Non-Interest Expenses Compensation and benefits Occupancy and equipment FDIC insurance premium Data processing Office supplies 51 33 Professional fees Advertising and promotions 53 36 Prepayment penalty on payoff of FHLB borrowing - - - Other Total Non-Interest Expenses Income before Income Tax Expense Income Tax expense 80 Net Income $ Per Share Data (See Note 3): Earnings per share – basic $ $ * $ $ * Earnings per share – diluted $ $ * $ $ * Weighted average number of shares outstanding – basic * * Weighted average number of shares outstanding – diluted * * * Earnings per share and average common shares outstanding for the prior periods have been adjusted to reflect the impact of the second-step conversion and reorganization of the Company, which occurred on July 13, 2010. See notes to unaudited consolidated financial statements. 3 Colonial Financial Services, Inc. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (Unaudited) Common Stock Shares Common Stock Additional Paid-in Capital Unearned Shares Held by ESOP Retained Earnings Treasury Stock Accumu -lated Other Compre-hensive Income Total Stock- holders’ Equity (Dollars in thousands, except share data) Balance, January 1, 2010 $ $ $ ) $ $ ) $ $ Comprehensive income: Net income - Net change in unrealized gain on securities available for sale, net of tax expense of $407 - Total Comprehensive income - Cancellation of common stock ) ) - Issuance of common stock, net 42 ) - - - Cancellation of treasury shares - ) - Stock-based compensation expense (restricted stock awards) - Stock-based compensation expense (stock options) - Balance, September 30, 2010 $
